F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         NOV 14 2002
                            FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


    MARY J. ROBINSON,

                Plaintiff - Appellant,

    v.                                                  No. 02-1041
                                                 D.C. No. 00-WY-2513-CB
    SOUTHERN FOODS GROUP, doing                        (D. Colorado)
    business as Meadow Gold Dairies,
    named as Southern Foods Group, L.P.,

                Defendant - Appellee.


                             ORDER AND JUDGMENT         *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.



         Mary J. Robinson, pro se, appeals from summary judgment granted in favor

of Southern Foods Group (“Southern Foods”) on her claims for racial

discrimination and retaliation brought pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq. Reviewing the grant of summary


*
  The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
judgment de novo, and applying the same legal standard used by the district court,

we affirm. Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse

Servs. , 165 F.3d 1321, 1326 (10th Cir. 1999).

      After carefully reviewing all the evidence, the district court granted

Southern Foods’s motion for summary judgment. The court concluded that, even

when viewed in the light most favorable to Robinson, and applying the more

lenient standards allowed for pro se parties, Robinson’s discrimination allegations

were “unsupported conclusory accusations, supported by nothing more than a bare

scintilla of evidence” and that she had failed to present any evidence

demonstrating that the conduct complained of was motivated by racial animus.

As to her retaliation claims, the court concluded that Robinson had not presented

any evidence demonstrating that she had suffered an adverse employment action.

On appeal, Robinson presents no cogent reason why the district court’s orders

should not be affirmed. We have carefully reviewed the record and the parties’

briefs. For substantially the same reasons stated by the district court in its

December 14, 2001 and January 17, 2002 orders, we conclude that summary

judgment was properly granted in favor of Southern Foods.

      Robinson implies on appeal that summary judgment should be reversed

because of ineffective assistance of counsel. We note, however, that an

“argument that ineffective assistance of counsel should relieve [a party] of an


                                          -2-
adverse judgment confuses [a] civil case with a Sixth Amendment based claim for

the re-trial of a criminal case.”   MacCuish v. United States , 844 F.2d 733, 735

(10th Cir. 1988) (quotation omitted). Because there is no constitutional right to

counsel in a civil case, the alleged incompetence of Robinson’s attorneys does not

provide a basis for reversing the judgment.         Id. at 735–36.

       Robinson makes a number of other arguments for the first time on appeal

including allegations of violations of the Colorado Uniform Fraudulent Transfer

Act. “This court will generally not address issues that were not considered and

ruled on by the district court.”    Farmer’s Ins. Co. v. Hubbard , 869 F.2d 565, 570

(10th Cir. 1989).    We therefore decline to address those arguments that Robinson

makes for the first time on appeal.

       We construe Robinson’s filing of an “amended” brief as a motion to file a

supplemental brief, and we grant the motion.

       The judgment is AFFIRMED.



                                                           Entered for the Court



                                                           Carlos F. Lucero
                                                           Circuit Judge




                                              -3-